DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammons et al. (PCT Published Application WO 00/65347,) hereinafter referred to as Hammons; in view of Longinotti-Buitoni et al. (U.S. PGPUB 2014/0070957,) hereinafter referred to as L-B; further in view of Abreu (U.S. PGPUB 2009/0105605,) hereinafter referred to as Abreu.
Regarding claim 1, Hammons teaches a system comprising:
a sensor configured to measure values of at least one biomarker of a user, configured to be in direct contact with a user’s skin to sense a chemical concentration (p. 2 all of ¶1, p. 10 bottom paragraph);
a controller operatively coupled to the sensor, the controller having a processor and memory, the processor configured to execute computer readable instructions for performing operations (p. 30 ¶ 2) comprising:

based on determining that the user is currently in a fertile window of the menstrual cycle of the user, determining the fertility status of the user based on the measured values and the data model, the fertility status selected from the non- overlapping group consisting of: start of the fertile window, peak fertility level in the fertile window, ovulation, and other point in time in the fertile window (p. 4 ¶¶3-5 tracking luteinizing hormone, follicle stimulating hormone, and estrogen/progesterone for the purposes of menstrual cycle tracking including ovulation and menstruation and the fertile window); 
wherein the data model comprises one or both of a population data model and a personal data model (p. 12, p. 19 both list that values are compared to what is considered normal for users, p. 12 may be personal or of a general population, p. 19 lists population studies for normal values).
Hammons is silent on the suitability of printed sensors for sensing the taught parameter detection. Hammons is further silent on any particular method of fertility monitoring, aside from hormone concentration monitoring throughout a menstrual cycle for the purposes of tracking menstruation and a fertile window, therefore failing to teach determining a suggested action related to pregnancy based on the fertility status of the user; and outputting the suggested action to the user.
Attention is brought to the L-B reference, which teaches a variety of sensors that are printed (¶[0085]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Hammons to take advantage of printed sensor manufacturing, as taught by L-B, because L-B teaches that printed sensors are a long-felt need to create an integrated solution for apparel (L-B, ¶[0085]).
Attention is brought to the Abreu reference, which teaches 
a plurality of sensors and a controller, wherein the controller is configured to determine a suggested action related to pregnancy based on the fertility status of the user; and outputting the suggested action to the user (¶[0149] family planning, e.g.; ¶[0678] suggesting food to eat).
Both inventions are directed to sensing biological and chemical parameters of a user in order to determine overall health, and discuss the use in the realm of fertility monitoring. Therefore, they belong to the same technical area and are concerned with solving similar problems. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the monitoring patch of Hammons to incorporate temperature and other sensors, and a specific fertility monitoring protocol, because Abreu teaches that it allows for a larger picture of overall reproductive health and allows for family planning (Abreu ¶[0098]).
Regarding claim 2, Hammons, as modified by L-B and Abreu teaches the system of claim 1.
Hammons teaches further comprising a second sensor operably coupled to the controller (p. 4 ¶¶2-3 and p. 8-9 additional biomarker sensors), wherein the sensor is 
the second sensor is configured to measure values of a second biomarker during a second portion of the menstrual cycle of the user (p. 4 ¶¶ 2-3; p. 8-9 includes additional LH and hCG sensors which are performed at different stages).
Regarding claim 3, Hammons, as modified by L-B and Abreu, teaches the system of claim 1.
Hammons further teaches wherein the measured values are stored in the memory during a plurality of time periods, and the operations further comprise comparing a trend profile of the measured values stored in the memory to the data model to determine the fertility status (p. 4 ¶¶2-3 describe measuring a plurality of female hormones during a complete menstrual cycle in order to trend start of menstruation or fertile window; p. 12, p. 19 both list that values are compared to what is considered normal for users, p. 12 may be personal or of a general population, p. 19 lists population studies for normal values).
Abreu further teaches wherein the processor is further responsive to executable computer instructions when executed on the processor for storing in memory measured values at a plurality of time periods, the processor further being responsive for comparing a trend profile of the measured values of the at least one biomarker stored in memory to the data model to determine the fertility status (¶¶[0654-0655]).
Regarding claims 4-6 and 8, and 20, the claims are directed to substantially the same subject matter as claims 1-3 and are rejected under the same sections of Hammons, L-B and Abreu. It’s noted that claim 4 is more broadly recited than claim 1, 
Regarding claim 7, Hammons, as modified by L-B and Abreu, teaches the method of claim 4.
Hammons further teaches wherein the indicator displays a user's fertility status (p. 5, ¶ 4 different light responses to fertility hormones as described in p. 4; p. 9, ¶ 2 pregnancy indicator).
Regarding claim 9, Hammons, as modified by L-B and Abreu, teaches the method of claim 4.
Hammons teaches further comprising at least one of: deactivating the sensor; removing the sensor from the device (p. 28, ¶ 3); calibrating the sensor; installing the sensor in the device; and activating the sensor.
Regarding claim 10, Hammons, as modified by L-B and Abreu, teaches the method of claim 4.
Hammons further teaches wherein the sensor is further configured to be affixed to the user's skin (p. 28, ¶ 3).
Regarding claim 11, Hammons, as modified by L-B and Abreu, teaches the method of claim 4.
Hammons teaches further comprising selecting the personal data model from a group of personal data models (p. 14, each of the listed examples requires a different personal normal threshold, particularly for a pathogen contrasted with a normally present straight of bacteria).
Regarding claim 12, Hammons, as modified by L-B and Abreu, teaches the method of claim 4.
Hammons further teaches wherein the physiological condition includes one or both of a metabolic level (p. 2, ¶ 2) and a glucose level.
Abreu further teaches wherein the physiological condition includes one or both of a metabolic level (Abstract, ¶[0011]) and a glucose level (¶[0068]).
-It would have been obvious to one of ordinary skill in the art at the time of filing to modify the health monitoring patch of Hammons to include metabolic or glucose level monitoring because they provide a picture of overall health, including conditions such as diabetes which can affect fertility.
Regarding claim 13, Hammons, as modified by L-B and Abreu, teaches the method of claim 4.
Abreu teaches wherein the sensor measures an external factor value (¶[0076], ¶[0733] for movement sensing; ¶[0090], ¶[0870] ambient temperature and humidity, ¶[0056] pulse oximeter for heart rate and light sensing, etc.).
Regarding claim 14, Hammons, as modified by L-B and Abreu, teaches the method of claim 4.
Hammons further teaches wherein the physiological condition is reproductive health (p. 4).
Regarding claim 15, Hammons, as modified by L-B and Abreu, teaches the method of claim 4.
Hammons further teaches further comprising at least one of: comparing a first biomarker value with a first data model during a first time period, and a second 
Regarding claim 16, Hammons, as modified by L-B and Abreu, teaches the method of claim 4.
Hammons further teaches wherein the sensor is configured to be affixed to the user's skin on the user's arm (this is a statement of intended use; Hammons may be attached to any skin in p. 7, line 17, and is therefore capable of this use).
Regarding claim 17, Hammons, as modified by L-B and Abreu, teaches the method of claim 4.
Hammons further teaches wherein the chemical concentration includes a sweat chemical concentration (p. 7 ¶ 3).
Regarding claim 18, Hammons, as modified by L-B and Abreu, teaches the method of claim 4.
Hammons further teaches wherein the sensor is further configured to measure a change in the chemical concentration (p. 12, ¶¶ 3-4).
Regarding claim 19, Hammons, as modified by L-B and Abreu, teaches the method of claim 4.
Hammons further teaches wherein values of the chemical concentration sensed at different points in time are compared to the data model (p. 12 ¶ 4).

	
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.L.S/Examiner, Art Unit 3792   

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792